           Case 1:20-cv-03988-UA Document 2 Filed 05/27/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARK INESTI,
                               Petitioner,
                                                                   20-CV-3988 (CM)
                  -against-
                                                                 TRANSFER ORDER
PEOPLE OF THE STATE OF NEW YORK,
                               Respondent.

COLLEEN McMAHON, Chief United States District Judge:

       Petitioner, currently incarcerated at Clinton Correctional Facility, brings this pro se

petition for a writ of habeas corpus under 28 U.S.C. § 2254 challenging the constitutionality of

his 1996 conviction in the New York Supreme Court, Kings County. 1 Because Petitioner

challenges a conviction and sentence from Kings County, which is located in the Eastern District

of New York, this action is transferred under Local Rule 83.3 to the United States District Court

for the Eastern District of New York.

       The Clerk of Court is directed to mail a copy of this order to Petitioner and note service

on the docket. The Clerk of Court is further directed to transfer this action to the United States

District Court for the Eastern District of New York. Whether Petitioner should be permitted to

proceed further without payment of fees is a determination to be made by the transferee court.

This order closes the case in this Court.

       Because Petitioner has not at this time made a substantial showing of the denial of a

constitutional right, a certificate of appealability will not issue under 28 U.S.C. § 2253.



       1
         It appears that Petitioner is currently incarcerated pursuant to his February 25, 2010
New York County conviction. See New York v. Inesti, 95 A.D.3d 690 (1st Dep’t), appeal denied,
19 N.Y.3d 1026 (2012). Petitioner previously brought a petition for a writ of habeas corpus
under 28 U.S.C. § 2254 challenging that New York County conviction. See Inesti v. People of the
State of NY, No. 13-CV-6351 (WHP) (S.D.N.Y. May 19, 2014).
            Case 1:20-cv-03988-UA Document 2 Filed 05/27/20 Page 2 of 2



         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     May 27, 2020
           New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                 2
